The opinion of the court was filed November 3d, 1884.
Per Curiam.
The Act of 15th March, 1821, gives the reward to “ whosoever shall pursue and apprehend any person *408who shall have stolen any mare, horse, or gelding within anv county of this Commonwealth,” to be paid after conviction of tiie person so having stolen. The statute makes no distinction between the owner of the horse stolen and any other person. The reward is to any one who shall pursue and apprehend the thief. We see no reason for exempting the owner from the benefit of a statute which seeks to encourage the most 'active pursuit of a thief, who takes property susceptible of such rapid removal to a distant place. It does not matter by what mode the larceny be committed, whether by a bailee' or otherwise. The requirement of the statute is fulfilled provided the person pursued and apprehended shall have stolen o.ne of the animals named, and has been duly convicted thereof.
Judgment affirmed.